We have for review a determination of the Essex Pleas finding, as the Bureau had already done, for the claimant in a workman's compensation proceeding. The award was for an aggravation, caused by a blow to or a strain of the groin, of a pre-existing hernia.
The claimant had, in March of 1943, undergone an operation for a left inguinal hernia. On or about December 15th, 1943, after a period of toil, he went to his foreman and complained, according to the latter, of having "made a strain on his hernia condition." He was sent to the plant doctor who testified that the claimant then reported that while turning a gear he had felt a weakness in the groin. The doctor further testified that he thereupon advised the employer to change the man's work as the job on which he was then working might cause a recurrence of the earlier hernia. Later the claimant went to Dr. Ward who had performed the earlier operation and who testified that he found a recurrence of the hernia "in the scar of the previous operation — coming down through the external ring."
The claimant's own story of the December, 1943, incident was that while he was working at a grinder machine the rotary gear struck him above the groin, causing him to stop work immediately, call the "boss" and tell the latter that he was hurt; and that either forthwith or within a matter of minutes a lump came in his abdomen. He was taken to the first aid room and, as the plant doctor was not there, to the doctor's house.
There was other supporting testimony, particularly medical proof, showing a present left inguinal hernia causally related to the injury of December 15th. We find that there was a *Page 42 
hernia following and provoked by that injury and that it came down through the scar and outer ring of the former hernia and was a recurrence thereof.
We conclude, therefore, that the claimant, on or about December 15th, 1943, suffered an accident arising out of and in the course of his employment which caused an aggravation of a pre-existing hernia condition and that, under Furferi v. PennsylvaniaRailroad Co., 117 N.J.L. 508, the judgment of the Court of Common Pleas should be affirmed, with costs.